DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Duplicate material, claim dependency and antecedent basis errors are corrected to place the application in condition for allowance.  Please disregard the examiner’s amendment of 11/05/2021 and replace it with the claim listing below.
The application has been amended as follows: 
Claim listing (CLEAN version)
Claims 1-20 (canceled)
21. The system of claim 34 for correction of vision of a subject, wherein the lens having a nonlinear phase profile which is achieved by sectors of the linearly modulated phase profile and a plurality of zones, wherein each of the zones comprises contact ring electrodes and control electrodes or resistors, and wherein the lens can provide both positive and negative tunable optical powers.
22. The system of claim 21, wherein the lens comprises inner zones with a plurality of linear sectors and outer zones with a plurality of the same number of linear sectors or fewer linear sectors.
23. The system of claim 21, wherein two contact ring electrodes are located at the boundary of each of the inner and outer zones.
24. The system of claim 21, wherein each of the contact ring electrodes is located proximate the boundaries of neighboring subzones of respective one of the inner and outer zones.

26. The system of claim 21, wherein the contact ring electrodes are covered by a high-resistance material to create a sheet resistance and generate linear voltage drops.
27. The system of claim 21, wherein the control electrodes are configured to have a high-resistance.
28. The system of claim 21, wherein the contact ring electrodes are covered by a high-resistance indium tin oxide (ITO), ZnO, TiO2, or other transparent thin film, including polymers.
29. The system of claim 21, wherein the total phase change in each of the inner and outer zones is a multiple of 2π radians.
30. The system of claim 21, wherein a plurality of voltages are applied to the contact ring electrodes to tune the optical power of the lens.
31. The system of claim 21, wherein the plurality of voltages are applied such that changing the slope of the applied voltage produces different positive and/or negative optical power of the lens.
32. The system of claim 21, wherein the vision correction provided by the system is correction of presbyopia or correction of vergence-accommodation conflict in virtual reality display and augment reality display.
33. The system of claim 21, wherein the linear phase modulation in each of the sectors is implemented using thin film resistors or conductive ladder meshing, wherein there are two addressable electrodes and a thin film ITO (or other materials) strip between the two addressable electrodes are used to create linear voltage drops for each of the sectors in the conductive ladder meshing; and wherein a number of interpolating electrodes across the ITO strip receive the linear voltage drops.
34. A system for correction of vision of a subject, comprising: a lens having a linearly modulated phase profile, wherein the lens is configured as harmonic diffractive liquid crystal lens; an eye tracking 
35. The system of claim 34, wherein the lens, eye tracking sensor, processor, and voltage generator are disposed on and/or in wearable eyeglasses for the subject.
36. The system of claim 34, wherein the measured distance between the viewer and the object and desired optical power of the lens correspond to near distance vision, intermediate distance vision, or long distance vision.
37. The system of claim 34, wherein the eye tracking sensor, processor, and voltage generator are configured to, in combination, provide autofocus functions for correction of vision of the subject.
38. The system of claim 34, wherein the eye tracking sensor comprises at least one light source and at least one image sensor, configured to obtain a back-reflected image from the pupil and cornea.
39. The system of claim 21 applies to the tunable prism, which can be used in any optical system and for treatment of strabismus and other low vision disease.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21-38 are allowed.  Prior art of record fails teach or fairly suggest a lens having a linearly modulated phase profile to determine a desired optical power based on a distance measured by an eye tracking sensor, and it is the examiner’s position a system or method to combine these features would be beyond ordinary skill in the art, when considered in view of the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 3649